Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-11 are pending in this application, which is a CON of PCT/EP2018/072193.
	The preliminary amendment dated 6/2/20 has been entered.  Amended claims 1-9 and newly added claims 10-11 are noted.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE on 9/29/2017. It is noted, however, that applicant has not filed a certified copy of the DE 102017217464.1 application as required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities listed below.  Appropriate correction is required.
In claim 10, the term should be “tGes” to avoid any confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1 lines 6-5, the phrase “in the form of the diamond modification thereof” is deemed vague and confusing as to what said term means.  The examiner questions what is a diamond modification form?  Does this mean simply any diamond configuration?
	In claim 1 line 11, the term “(basic load phase)” is deemed confusing as to whether it is optional or not.  If it is not optional, the parenthetical elements should be deleted and the limitation incorporated in the claims.  The same issue applies to “(pulse phase)” in line 13.
	In claim 2 line 3, the term “pulse phase” is deemed vague and confusing as said term appears to be optional in claim 1.  Amending claim 1 will alleviate this issue.  The same issue applies to claims 3-4, 6-9, 11.
	In claim 3 line 2, the term “the duration t1” lacks antecedent basis.  It is noted that said term is referring to time t1 as noted in independent claim 1.  Appropriate amendment is requested.  The same issue applies to claims 4, 5.
	In claim 9, the phrase “depending on the substrate” is deemed confusing.  It is not clear which substrate is being referred to.  The examiner suggests deleting said phrase.
	
Allowable Subject Matter
Claims 1-11 are allowed.
It is well known to form polycrystalline diamond on a substrate by hot-filament chemical vapor deposition using a resistively heated filament to dissociate hydrogen as noted by Sun et al. (6,161,499).  In addition, it is also well known to deposit diamond coatings using hot wire CVD in which the wires can carburize in the CVD growth condition as noted by Motahari et al. (Applied Physics A article).  Additionally, it is well known to deposit diamond films using low temperature hot filament CVD in which the filament can be on and off as noted in Alcantar-Pena (Diamond and Related Materials article).
With respect to varying filament temperatures, it is well known to vary substrate-filament distances as noted in Ali et al. (Journal of Materials Research article).  In addition, Schropp (Thin Solid Films article) teaches that different filament materials achieve different temperatures.
With respect to varying electrical power, it is well known to adjust power in depositing diamond by hot filament CVD as noted in Wu et al. (5,240,736) and Wang et al. (7,727,798).  To that end, Dini et al. (2020/0102647) teaches of varying the power of the filament in a hot-filament CVD process but is not deemed prior art.
However, the prior art references fail to teach or suggest setting the electrical power, increasing the power, and decreasing it again.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        3/12/21